DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 9-10, filed 3/24/2022, with respect to claims 56, 66, 75, and 76 have been fully considered and are persuasive.  The rejection of 1/5/2022 has been withdrawn. 

Allowable Subject Matter
Claims 57-76 are allowed.
The following is an examiner’s statement of reasons for allowance:  The examiner agrees that the prior art of record does not appear to teach or reasonably suggest the feature “wherein the processor is configured to cause a level of the probe signal to be dynamically reduced upon detection of an increase in a level of the feedback microphone signal”.
In the prior art of record, Kumar (US 2018/0115815 A1) discloses a “signal processing device for on ear detection for a headset” with many of the features of claim 57.  With respect to the feature where “the processor is configured to cause a level of the probe signal to be dynamically reduced upon detection of an increase in a level of the feedback microphone signal”, Kumar teaches dynamically adjusting the level of the tone signal when noise levels change, such as the acoustic noise received at the FB (feedback) and FF (feedforward) microphones, where the next level of the tone signal increases gradually as the noise floor estimate increases (e.g., increased noise received at the FB and/or FF microphones) (see Kumar, ¶ 0033 and Eq. 1, and figure 2, units 206, 208, 212, 214, 218, 220, 222, and 224).  Additionally, Kumar teaches that the “tone generator may raise and/or lower the tone signal to make any transient effects inaudible to the listener while maintaining a volume above the noise floor”, but Kumar does not appear to explicitly teach that this raising and/or lowering of the tone signal would be based on an increase and/or decrease of the feedback microphone signal, respectively (see Kumar, ¶ 0033 and 0051 and Eq. 1).  The examiner agrees with the applicant, where Kumar teaches that a detected increase in the feedback microphone signal, or detected increase in the noise floor estimate, would cause the processor of Kumar to increase the inaudible probe signal (i.e., Kumar teaches decreasing the level of the probe signal when the feedback microphone signal decreases, such that the probe signal remains inaudible).  Therefore, Kumar does not appear to teach the feature “wherein the processor is configured to cause a level of the probe signal to be dynamically reduced upon detection of an increase in a level of the feedback microphone signal”.
The examiner would like to restate that Termeulen (US 2018/0249266 A1) discloses various different in-ear listening devices (see Termeulen, ¶ 0040), and is directed towards hearing assistance features with respect to the various in-ear listening devices.  Specifically, Termeulen discloses the “hearing assistance DSP adds gain… and combines the output with other audio sources, e.g., streaming music….” (see Termeulen, ¶ 0060). 
However, Termeulen does teach that the overall gain is reduced to avoid oscillation when removing the earbud, where the gain from the driver to the feed-forward microphone is reduced (see Termeulen, ¶ 0038 and 0048).  Therefore, Termeulen does not appear to teach or reasonably suggest the feature “wherein the processor is configured to cause a level of the probe signal to be dynamically reduced upon detection of an increase in a level of the feedback microphone signal” because Termeulen does not teach this type of detection with respect to the feedback microphone signal.
Therefore, the prior art of record does not appear to teach or reasonably suggest the feature “wherein the processor is configured to cause a level of the probe signal to be dynamically reduced upon detection of an increase in a level of the feedback microphone signal”.
Independent claims 66, 75, and 76 are allowable over the prior art for the reasons cited above because they recite similar features, such as “wherein a level of the probe signal is dynamically reduced upon detection of an increase in a level of the feedback microphone signal”.  Claims 58-65 and 67-74 are allowable because they depend from allowable claim 57 or 66.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bajic et al., US 2014/0093090 A1 (previously cited and hereafter Bajic), discloses an audio headset with automatic equalization to compensate for gain or loss due to occlusions associated with the headphone and the user’s ear by estimating a ratio of energies, such as the ratio between the energy output by the headphone speaker and the energy received by the microphone (see Bajic, abstract, ¶ 0022-0024, and figure 3, units 24, 310, 315, 340, and 370). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Examiner, Art Unit 2653